ON MOTION FOR REHEARING
MITCHELL, HENRY CLAY, Jr., Associate Judge.
By motion for rehearing, petitioner correctly brings to our attention that we overlooked and failed to consider our previous opinions rendered in G & B of Jacksonville, Inc., d/b/a Out of Sight v. State of Florida, Department of Business Regulation, Division of Beverage, 366 So.2d 877 (Fla. 1st DCA 1979), and G & B of Jacksonville, Inc., d/b/a The Climax v. State of Florida, Department of Business Regulation, Division of Beverage, 382 So.2d 1227 (Fla. 1st DCA 1979), wherein a single employee committed a single offense. This Court concluded that such activity was insufficient to charge the employer under authority of Woodbury v. State Beverage Department, 219 So.2d 47 (Fla. 1st DCA 1969). One single violation by an employee does *1075not constitute a persistent or recurring activity, as contemplated by Pauline v. Lee, 147 So.2d 359 (Fla. 2nd DCA 1962).
Therefore, the motion for rehearing is granted. Accordingly, we reverse with directions to the Director of the Division of Beverage, Department of Business Regulation to rescind its suspension of the license.
MILLS, Acting Chief Judge, concurs. .
SMITH, ROBERT P., J., dissents.